Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-22 and 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/16/2021.
Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  
Claim 3 recites the limitation “the active circuitry" in line 1.  It is unclear whether the recited “the active circuitry” was intended to relate back to “active device circuitry” recited in claim 1, lines 5- 6.
For purpose of compact prosecution, “the active circuitry” will be treated as if it were “the active device circuitry.” 
Claim 12 recites the limitation “the active circuitry" in line 1.  It is unclear whether the recited “the active circuitry” was intended to relate back to “active device circuitry” recited in claim 9, lines 5- 6.
For purpose of compact prosecution, “the active circuitry” will be treated as if it were “the active device circuitry.
Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18, 23, 25-27, and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of copending Application No.16/522,494. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-18, 23, 25-27, and 29-30 are to be found in copending Application claims 1, 6, and 11  (as the application claims 1-18, 23, 25-27, and 29-30 fully encompasses copending Application claims 1, 6, and 11).  The difference between the application claims 1-18, 23, 25-27, and 29-30 and the copending Application claims 1, 6, and 11 lies in the fact that the copending Application claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 6, and 11 of the copending Application is in effect a “species” of the “generic” invention of the application claims 1-18, 23, 25-27, and 29-30.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-18, 23, 25-27, and 29-30 are anticipated by  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2018/0040548 A1, hereinafter refer to Kim) in view of Deshpande et al. (U.S. 2016/0343666 A1, hereinafter refer to Deshpande).
Regarding Claims 1 and 24: Kim discloses a package substrate (see Kim, Figs.1A-1B as shown below and ¶ [0002]) comprising:

    PNG
    media_image1.png
    340
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    450
    715
    media_image2.png
    Greyscale

a substrate body (25) comprising a plurality of first contact points on a surface thereof configured for electrical connection to a first die (30) and a plurality of second 30) (see Kim, Figs.1A-1B as shown above and ¶ [0032]- ¶ [0033]); and
a bridge (40) coupled to the substrate body (25), the bridge (40) comprising active device circuitry that is coupled to ones of the plurality of first contact points and ones of the plurality of second contact points (see Kim, Figs.1A-1B as shown above and ¶ [0035]) (as claimed in claim 1).
Kim is silent upon explicitly disclosing wherein the bridge comprises one or more through silicon vias (TSVs) (as claimed in claim 24).
Before effective filing date of the claimed invention the disclosed wherein the bridge were known to comprises one or more through silicon vias (TSVs) in order to deliver power to the first and second dies.
For support see Deshpande, which teaches wherein the bridge (150) comprises one or more through silicon vias (TSVs) (see Deshpande, Figs.1-3A, ¶ [0017], and ¶ [0023]) (as claimed in claim 24).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Deshpande to enable the bridge (150) to comprises one or more through silicon vias (TSVs) as taught by Deshpande in order to deliver power to the first and second dies (see Deshpande, Figs.1-3A, ¶ [0017], and ¶ [0023]).
Regarding Claim 2: Kim as modified teaches a package substrate as set forth in claim 1 as above. The modification of Kim further teaches wherein the bridge (40) is embedded in the substrate body (25
Regarding Claim 3: Kim as modified teaches a package substrate as set forth in claim 2 as above. The modification of Kim further teaches wherein the active circuitry comprises at least one repeater (logic chip, a measuring device, a communication device, a digital signal processor (DSP)) (see Kim, Figs.1A-1B as shown above and ¶ [0035]).
Regarding Claim 4: Kim as modified teaches a package substrate as set forth in claim 3 as above. The modification of Kim further teaches wherein the at least one repeater (logic chip, a measuring device, a communication device, a digital signal processor (DSP)) is disposed in a signal path between one of the plurality of first contact points and one of the plurality of second contact points (see Kim, Figs.1A-1B as shown above and ¶ [0035]).
Regarding Claim 5: Kim as modified teaches a package substrate as set forth in claim 2 as above. The modification of Kim further teaches wherein the active circuitry comprises control logic (see Kim, Figs.1A-1B as shown above and ¶ [0035]).
Regarding Claim 6: Kim as modified teaches a package substrate as set forth in claim 2 as above. The modification of Kim further teaches wherein the active circuitry comprises a memory interface (see Kim, Figs.1A-1B as shown above, ¶ [0032]- ¶ [0033], and ¶ [0035]).
Regarding Claim 7: Kim as modified teaches a package substrate as set forth in claim 2 as above. The modification of Kim further teaches wherein the first plurality of contact points are operable for connection to a microprocessor (digital signal processor (DSP)) and the second plurality of contact points are operable for connection to at least one memory die and the active circuitry comprises a memory logic chip) (note: Kim teaches semiconductor chip stack structures 30 includes different types of first semiconductor chips; therefore, ordinary skill in the art can capable of enabling different type of device for the first and second dies. see Fig.1 of Terui et al. (U.S. 2014/0360767 A1, hereinafter refer to Terui)) (see Kim, Figs.1A-1B as shown above, ¶ [0032]- ¶ [0033], and ¶ [0035]). 
Regarding Claim 8: Kim as modified teaches a package substrate as set forth in claim 2 as above. The modification of Kim further teaches wherein the bridge (40) comprises at least one passive signal line coupled to one of the plurality of first contact points and one of the plurality of second contact points (note: a passive circuit such as resistor, inductor, or capacitor naturally exist between wiring layer 46) (see Kim, Figs.1A-1B as shown above).
Regarding Claims 9 and 28: Kim discloses a package assembly (see Kim, Figs.1A-1B as shown above and ¶ [0002]) comprising:
a package substrate body (25) comprising a plurality of first contact points on a surface thereof configured for electrical connection to a first die (30) and a plurality of second contact points on the surface configured for electrical connection to a second die (30) (see Kim, Figs.1A-1B as shown above and ¶ [0032]- ¶ [0033]);
a bridge (40) coupled to the substrate body (25), the bridge (40) comprising active device circuitry that is coupled to ones of the plurality of first contact points and ones of the plurality of second contact points (see Kim, Figs.1A-1B as shown above and ¶ [0035]); and
30) coupled to the plurality of first contact points and a second die (30) coupled to the plurality of second contact points (see Kim, Figs.1A-1B as shown above, ¶ [0032]- ¶ [0033], and ¶ [0035]) (as claimed in claim 9).
Kim is silent upon explicitly disclosing wherein the bridge comprises one or more through silicon vias (TSVs) (as claimed in claim 28).
Before effective filing date of the claimed invention the disclosed wherein the bridge were known to comprises one or more through silicon vias (TSVs) in order to deliver power to the first and second dies.
For support see Deshpande, which teaches wherein the bridge (150) comprises one or more through silicon vias (TSVs) (see Deshpande, Figs.1-3A, ¶ [0017], and ¶ [0023]) (as claimed in claim 28).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Deshpande to enable the bridge (150) to comprises one or more through silicon vias (TSVs) as taught by Deshpande in order to deliver power to the first and second dies (see Deshpande, Figs.1-3A, ¶ [0017], and ¶ [0023]).
Regarding Claim 10: Kim as modified teaches a package assembly as set forth in claim 9 as above. The modification of Kim further teaches wherein the bridge (40) is embedded in the substrate body (25) (see Kim, Figs.1A-1B as shown above).
Regarding Claim 11:
Regarding Claim 12: Kim as modified teaches a package assembly as set forth in claim 10 as above. The modification of Kim further teaches wherein the active circuitry comprises at least one repeater (logic chip, a measuring device, a communication device, a digital signal processor (DSP)) (see Kim, Figs.1A-1B as shown above and ¶ [0035]).
Regarding Claim 13: Kim as modified teaches a package assembly as set forth in claim 12 as above. The modification of Kim further teaches wherein the at least one repeater is disposed in a signal path between one of the plurality of first contact points and one of the plurality of second contact points (see Kim, Figs.1A-1B as shown above and ¶ [0035]).
Regarding Claim 14: Kim as modified teaches a package assembly as set forth in claim 10 as above. The modification of Kim further teaches wherein the active circuitry comprises control logic (see Kim, Figs.1A-1B as shown above and ¶ [0035]).
Regarding Claim 15: Kim as modified teaches a package assembly as set forth in claim 10 as above. The modification of Kim further teaches wherein the active circuitry comprises a memory circuit (see Kim, Figs.1A-1B as shown above, ¶ [0032]- ¶ [0033], and ¶ [0035]).
Regarding Claim 16: Kim as modified teaches a package assembly as set forth in claim 10 as above. The modification of Kim further teaches wherein the first die (30) is a microprocessor (digital signal processor (DSP)) and the second die (30) is at least one memory die and the active circuitry comprises a memory controller (logic chip) (note: Kim teaches semiconductor chip stack structures 30 includes different types of first semiconductor chips; therefore, ordinary skill in the art can capable of enabling different type of device for the first and second dies. see Fig.1 of Terui et al. (U.S. 2014/0360767 A1, hereinafter refer to Terui)) (see Kim, Figs.1A-1B as shown above, ¶ [0032]- ¶ [0033], and ¶ [0035]).  
Regarding Claim 17: Kim as modified teaches a package assembly as set forth in claim 10 as above. The modification of Kim further teaches wherein the first die (30) is a microprocessor (digital signal processor (DSP)) and the second die (30) is a microprocessor (digital signal processor (DSP)) (see Kim, Figs.1A-1B as shown above, ¶ [0032]- ¶ [0033], and ¶ [0035]). 
Regarding Claim 18: Kim as modified teaches a package assembly as set forth in claim 10 as above. The modification of Kim further teaches wherein the bridge (40) comprises at least one passive signal line coupled to one of the plurality of first contact points and one of the plurality of second contact points (note: a passive circuit such as resistor, inductor, or capacitor naturally exist between wiring layer 46) (see Kim, Figs.1A-1B as shown above). 
Regarding Claim 23: Kim as modified teaches a package substrate as set forth in claim 1 as above. The modification of Kim further teaches wherein the bridge (40) comprises at least one of a transistor or a memory element (see Kim, Figs.1A-1B as shown above, ¶ [0032]- ¶ [0033], and ¶ [0035]).
Regarding Claim 25: Kim as modified teaches a package substrate as set forth in claim 1 as above. The modification of Kim further teaches wherein the bridge (40
Regarding Claim 26: Kim as modified teaches a package substrate as set forth in claim 1 as above. The modification of Kim further teaches wherein the bridge (40) comprises a semiconductor material (see Kim, Figs.1A-1B as shown above, ¶ [0032]- ¶ [0033], and ¶ [0035]).
Regarding Claim 27: Kim as modified teaches a package assembly as set forth in claim 9 as above. The modification of Kim further teaches wherein the bridge (40) comprises at least one of a transistor or a memory element (see Kim, Figs.1A-1B as shown above, ¶ [0032]- ¶ [0033], and ¶ [0035]).
Regarding Claim 29: Kim as modified teaches a package assembly as set forth in claim 9 as above. The modification of Kim further teaches wherein the bridge comprises a DRAM controller (see Kim, Figs.1A-1B as shown above, ¶ [0032]- ¶ [0033], and ¶ [0035]).
Regarding Claim 30: Kim as modified teaches a package assembly as set forth in claim 9 as above. The modification of Kim further teaches wherein the bridge comprises a semiconductor material (see Kim, Figs.1A-1B as shown above, ¶ [0032]- ¶ [0033], and ¶ [0035]).
Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896